Citation Nr: 0018111	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  98-15 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder including posttraumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. S. Freret, Counsel
INTRODUCTION

The appellant had active military service from December 1972 
to January 1977.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO), and it was remanded in September 1999 
in order to schedule the appellant for a Travel Board 
hearing, which was held in May 2000.  

The issue of entitlement to service connection for an 
acquired psychiatric disorder including PTSD is the subject 
of a remand that follows the Board's decision as to the other 
issue currently on appeal.  


FINDING OF FACT

There is no competent evidence of a nexus between the 
appellant's current back disabilities and inservice disease 
or injury.  


CONCLUSION OF LAW

The appellant has not submitted a well-grounded claim for 
service connection for a back disorder.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 1991); 38 C.F.R. 
§ 3.303(d), 3.307, 3.309 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that his current back disabilities, in 
both the cervical and lumbar spine, began as a result of 
injury he sustained to his back from jumping out of 
helicopters while serving as an emergency flight medic in 
service.  The Board notes that at a May 1997 VA spine 
examination he also gave a history having sustained lower 
back injuries in 1974, as a result of a fall on some rocks in 
a field, for which he was told he had muscle damage, and in 
1976, as a result of slipping and falling in Germany.  He 
claimed that he was treated conservatively on both occasions.  

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability, of the 
incurrence or aggravation of a disease or injury during 
service, and of a nexus between the inservice injury or 
disease and the current disability.  That is, an injury 
during service may be verified by competent medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause or 
symptoms during service, a competent opinion of a medical 
professional is required.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

The Board has carefully reviewed the evidence of record to 
determine if the appellant's claim for service connection for 
a back disorder meets the criteria for a well-grounded claim.  
The first element required to show a well-grounded claim is 
satisfied because the medical evidence shows that the 
appellant has been diagnosed in the 1990's with various back 
disorders, including lumbosacral strain, herniated nucleus 
pulposes at L4-5 and L5-S1, left sciatica, and degenerative 
joint disease of the lumbar spine.  Although the appellant's 
service medical records do not show any complaint or finding 
of a back disorder, the Board notes that the history provided 
by him of having sustained injuries to his back from jumping 
out of helicopters and in falls in 1974 and 1976 is 
sufficient to satisfy the second element of a well-grounded 
claim.  

However, the third element of Caluza is not satisfied because 
the appellant fails to show the required nexus between his 
current back problems and any injury or disease in service.  
There is no medical evidence establishing a link between the 
current lumbar spine disorders and the appellant's active 
military service.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); Franko v. Brown, 4 Vet. App. 502, 505 
(1993).  In reviewing the medical evidence in the claims 
file, the Board notes that when the appellant underwent 
examination for enlistment in the Army National Guard in 
December 1988, he had no complaint of any back problem and 
was found to have normal findings for his spine.  The record 
shows that he first began complaining of back pain after a 
fall in a Wal-Mart store in October 1995, and that subsequent 
treatments for back problems in the 1990's appear to identify 
that October 1995 fall as the etiological event for his 
current back problems.  Furthermore, the evidence does not 
show that the degenerative joint disease in the lumbar spine 
was manifested to a compensable degree within the first year 
after the appellant's discharge from service.  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 
statements and testimony regarding his back problems, the 
record does not show that he is a medical professional, with 
the training and expertise to provide clinical findings 
regarding any etiological relationship between his cervical 
and lumbar spine disorders and service.  Consequently, his 
lay statements, while credible with regard to subjective 
complaints and history, are not competent evidence that shows 
a nexus between current complaints and service.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

Based upon the foregoing, the Board concludes that the 
appellant has failed to meet his initial burden of presenting 
evidence that his claim for service connection for a back 
disorder is plausible or otherwise well grounded.  Therefore, 
it must be denied.  

Where the veteran has not met his initial burden, VA has no 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, in the limited circumstances where a 
claim for benefits is incomplete, and references other known 
and existing evidence, VA is obliged under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete his application, and this duty must be based on the 
facts of each case.  See Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).  In this case, the RO substantially complied with 
this obligation in the statement of the case issued in 
December 1997.  Unlike the situation in Robinette, he has not 
put VA on notice of the existence of any specific evidence 
that, if submitted, could make this claim well grounded.  

Although the RO did not specifically state that it denied the 
appellant's claim for service connection for a back disorder 
on the basis that it was not well grounded, the Board 
concludes that this error was not prejudicial to him.  See 
Edenfield v. Brown, 8 Vet. App. 384 (1995).  


ORDER

The claim for service connection for a back disorder is 
denied.  


REMAND

The appellant claims that he has PTSD that is related to 
traumatic events to which he was exposed during his period of 
active military service.  In reviewing the medical evidence 
and the appellant's statements and testimony, the Board notes 
that he has, on occasion, linked his diagnosed PTSD with 
Vietnam, as shown in a September 1997 VA medical record when 
he indicated that he served in Vietnam from 1972 to 1975 with 
a MEDIVAC team and often worked as a paramedic, and that the 
entire Vietnam experience was troubling, especially one 
episode of seeing a family of three burning in a car and his 
attempt to rescue one of the children by grabbing her hand, 
only to have the hand come off.  He also indicated at that 
time that he experienced nightmares concerning Vietnam, had 
intrusive thoughts concerning Vietnam, and avoided 
environmental stimuli that reminded him of Vietnam.  However, 
he indicated on his August 1998 substantive appeal (VA 
Form 9) that he had not been to Vietnam, and he testified at 
his May 2000 Travel Board hearing that the traumatic events 
that had caused his PTSD, which included the episode of the 
family in the burning car, attending to several aircraft 
crashes in which the airmen had incurred injuries such as 
having limbs torn off and being decapitated, and picking up 
injured people who were either dead (and therefore placed in 
body bags) or who died after being picked up, had occurred 
while he had been assigned to Headquarters and Headquarters 
Company at Lister Army Hospital at Ft. Rucker, Alabama, and 
attached to "Flatiron" Crash Rescue Unit there.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that where there are possible records in 
constructive or actual possession of VA, such records should 
be obtained prior to final appellate review.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Therefore, in order to 
obtain additional medical evidence and to insure that the 
appellant receives his due process rights, the Board finds 
that the claim of entitlement for service connection for an 
acquired psychiatric disorder including PTSD must be remanded 
for the following actions:  

1.  The RO should obtain the appellant's 
service personnel records (201 file) and 
associate them with the claims file.  

2.  The RO should obtain copies of the 
appellant's unit records (Headquarters and 
Headquarters Company at Lister Army Hospital 
and "Flatiron" Crash Rescue Unit) when he was 
stationed at Ft. Rucker, Alabama, at the 
beginning of his period of military service, 
and associated them with the claims file.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

After the above requested actions have been completed, the RO 
should review the appellant's claim.  If the benefit sought 
on appeal remains denied, a supplemental statement of the 
case should be furnished to the appellant and his 
representative, and they should be afforded the appropriate 
period of time to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration.  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process and fair process rights.  No opinion, either legal or 
factual, is intimated by this REMAND as to the merits of the 
appellant's claim.  No additional action is required by the 
appellant until he receives further notification from VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 



